

116 HR 7243 IH: Identifying PFAS at Water Infrastructure Sites Act
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7243IN THE HOUSE OF REPRESENTATIVESJune 18, 2020Mr. Delgado (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Secretary of the Army, acting through the Chief of Engineers, to develop an inventory and carry out research with respect to PFAS, and for other purposes.1.Short titleThis Act may be cited as the Identifying PFAS at Water Infrastructure Sites Act.2.Inventory of PFAS at Corps facilitiesNot later than 12 months after the date of enactment of this section, the Secretary of the Army, acting through the Chief of Engineers, shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that identifies—(1)each facility owned or operated by the Corps of Engineers at which there is a release or threatened release of a perfluoroalkyl or poly­fluo­ro­al­kyl substance; (2)the nature and extent of each such release or threatened release, including any associated potential pathway for human exposure to the applicable substance; and (3)measures taken by the Secretary to control, remove, or remediate such substances, or otherwise reduce the risk of human exposure to such substances. 3.PFAS cleanup research(a)In generalThe Secretary of the Army, acting through the Chief of Engineers and the Hazardous Waste Research Center located at the Engineer Research and Development Center, shall, in coordination with other Federal agencies, develop innovative technologies and methodologies for the detection, treatment, and cleanup of perfluoroalkyl and polyfluoroalkyl substances associated with Federal facilities, including in groundwater associated with such facilities.(b)Supplemental workIn carrying out this section, the Secretary shall, to the maximum extent practicable, supplement and support work undertaken by other Federal agencies, including actions taken by the Administrator of the Environmental Protection Agency pursuant to the plan published by the Administrator entitled EPA’s Per- and Polyfluoroalkyl Substances (PFAS) Action Plan, dated February 2019, and updated by the document published by the Administrator entitled EPA PFAS Action Plan: Program Update, dated February 2020.